Citation Nr: 0911292	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  02-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to December 
1976.

The issues on appeal were most recently before the Board in 
January 2006.  The Veteran appealed the Board's January 2006 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By Order dated March 27, 2008, the Court 
remanded this matter to the Board for compliance with the 
instructions include in the March 2008 Joint Motion for 
Remand.

Additional evidence from the Veteran with a written waiver of 
preliminary RO review was received in March 2009.

A communication from the Veteran with attachments received at 
the Board in March 2009 suggests that the Veteran may be 
advancing claims based on hypertension and arthritis, as well 
as a claim for VA pension benefits.  These matters are hereby 
referred to the RO for appropriate action.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for tinnitus and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by a February 1999 rating decision; a notice of disagreement 
was received to initiate an appeal from that determination, 
however, the Veteran failed to perfect appeal.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss has been received since the February 1999 rating 
decision.

3.  Left ear hearing loss was noted upon entry into service.

4.  There was no increase in the Veteran's left ear hearing 
loss during service. 

5.  The Veteran's current left ear hearing loss is not 
casually related to service.  

6.  Right ear hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is right ear hearing loss is otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision which denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2008).

2.  New and material evidence has been received since the 
February 1999 denial of service connection for bilateral 
hearing loss, and the claim of service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (a) (2008).

3.  The Veteran's left ear hearing loss preexisted his active 
duty service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008). 

4.  Left ear hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2008).

5.  Right ear hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In light of the favorable decision as it relates to the issue 
of reopening the Veteran's claim for service connection for 
bilateral hearing loss, no further discussion of VCAA is 
necessary at this point.

Regarding entitlement to service connection for bilateral 
hearing loss, the RO provided the appellant with notice in 
April 2004 and October 2006, subsequent to the May 2002 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the April 2004 and October 2006 notices were not 
provided prior to the May 2002 adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a July 
2005 supplemental statement of the case (following the 
provision of notice in April 2004), and July 2007 rating 
decision and May 2008 statement of the case (following the 
provision of notice in April 2004 and October 2006).  The 
Veteran and his representative have not alleged any prejudice 
as a result of the untimely notification, nor has any been 
shown.  

Duty to Assist

VA has obtained service and private treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran VA audiological examinations in December 1998 and 
January 2002, and had a VA examiner review the Veteran's 
claims file and render a medical opinion in April 2008.  In a 
statement received in October 2006, the Veteran stated that 
he had been seen by Hermelo M. Chavez, M.D. from January 1976 
to April 1976.  In a December 1998 affidavit, Dr. Chavez 
stated that he had treated the Veteran for impaired hearing; 
however, the Veteran's clinical records have been destroyed.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.



Laws and Regulations

The request to reopen the Veteran's claim for bilateral 
hearing loss involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding pre-existing disabilities, the presumption of 
soundness attaches only where there has been an induction 
examination during which the disability about which the 
veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government. See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-
connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service- connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Regarding whether new and material evidence has been received 
to reopen a claim, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation.  See 38 C.F.R. § 3.156.  New evidence 
means evidence not previously submitted.  Material evidence 
means existing evidence that by itself or when considered 
with previous evidence relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

New and Material Evidence

A review of the claims file shows that the Veteran's claim to 
entitlement to service connection for bilateral hearing loss 
was denied by a February 1999 rating decision.  
Although the Veteran initiated an appeal that was received in 
May 1999, the Veteran failed to perfect appeal after issuance 
of a statement of the case in September 1999.  The February 
1999 decision therefore became final.  38 U.S.C.A. § 7105.

A request to reopen the Veteran's claim was received in 
August 2001.  By rating decision in May 2002, the RO denied 
the Veteran's claim to reopen.  The present appeal ensued.

The evidence of record at the time of the February 1999 
rating decision consisted of service treatment records, a 
December 1998 affidavit from Hermelo M. Chavez, M.D., and a 
December 1998 VA examination.  

By rating decision in February 1999, the RO denied service 
connection for bilateral hearing loss.  The RO explained that 
the March 1974 entrance examination showed impaired left ear 
hearing existed prior to service and noted that there is no 
evidence that the Veteran's pre-existing left ear hearing 
loss permanently worsened as a result of service.  

Evidence received since the February 1999 rating decision 
includes a March 2006 statement from Eulina L. Lagdao, M.D., 
who reviewed the Veteran's entrance and exit examinations.  
It was noted that while there was pre-existing hearing loss 
in the left ear, audiometry results show that the presence of 
the mild high frequency hearing loss is "not a natural 
course of the disease process."  It was concluded that the 
Veteran had bilateral mild high frequency hearing loss, which 
is indicative of in-service noise induced type of hearing 
loss.    

The Board finds that this evidence, assumed to be credible 
for purposes of the new and material evidence analysis, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for bilateral 
hearing loss; is neither cumulative nor redundant; and raises 
a reasonable possibility of substantiating the claim.  Here, 
the Veteran submitted evidence suggesting that pre-existing 
left ear hearing loss was aggravated by service and not due 
to the natural progress of the disease; and that right ear 
hearing loss is due to in-service noise exposure.  
Accordingly, as new and material evidence has been received, 
the Board finds that the claim of entitlement to service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108.

Service Connection

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the Veteran's bilateral hearing loss 
currently meets the regulatory requirement to be considered 
disabling.  The December 1998 VA examination revealed 
auditory thresholds of 40 decibels or greater for all of the 
relevant frequencies in each ear; and the diagnosis was 
bilateral moderate to severe sensorineural hearing loss.  On 
VA examination in January 2002, speech recognition scores 
using the Maryland CNC Test were less than 94 percent.  The 
only remaining question is whether the current hearing loss 
is related to the Veteran's service.  

Here, preexisting hearing loss in the left ear is noted upon 
entry into service, specifically at 4000 HZ; and normal 
hearing in the right ear is noted.  On the authorized 
audiological evaluation in March 1974, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
30
LEFT
30
30
20
20
40

At the time of the Veteran's discharge examination in 
December 1976, the Veteran expressly denied hearing loss.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
30
LEFT
35
40
20
20
40

The Board observes that the pure tone thresholds for the left 
ear were somewhat higher at discharge examination at the 500 
and 1000 Hertz levels.  Regarding the right ear, it also 
appears that the thresholds were somewhat higher at the 2000 
and 3000 Hertz levels.  This is potentially significant since 
"if the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for 'disability' 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes."  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In support of his claim, the Veteran submitted a March 2006 
letter from Eulna L. Lagdao, M.D.  After reviewing the 
Veteran's entrance and exit examinations, 
Dr. Lagdao noted that the Veteran had no hearing loss in the 
right ear and a low frequency hearing loss in the left ear 
prior to service.  Dr. Lagdao concluded that the presence of 
high frequency hearing loss reflected in the discharge 
audiometry was acquired while in service.  Dr. Lagdao 
continued that while pre-existing hearing loss was present in 
the left ear prior to service, the presence of mild frequency 
hearing loss is not a natural course of the disease process.  
Dr. Lagdao explained that the natural history of the disease 
is to slowly affect the medium frequencies first before the 
high frequency, and that audiometric testing at the left ear 
showed no change in the 3000 HZ frequency from entrance to 
discharge, which indicates that the presence of mild high 
frequency hearing loss is not a natural course of pre-
existing hearing loss.  It was concluded that the acquired 
bilateral mild high frequency hearing loss is indicative of 
in-service noise induced type hearing loss.     

A VA examiner reviewed the Veteran's claims file in April 
2008.  The VA examiner noted that it is common knowledge in 
the field of audiology, and ears, nose, and throat (ENT) that 
the first frequency to be affected in a noise induced hearing 
loss is the high frequency (3000 HZ to 6000 HZ), contrary to 
Dr. Lagdao's claim that the first to be affected is the mid 
frequency range.  He continued that the Veteran's hearing 
loss is most likely due to the natural progression of a 
disease process and the aging process.  It was noted that 
upon review of his claims file, the Veteran's hearing loss 
during discharge compared to his entrance examination is not 
that significant to attribute hearing loss to noise exposure.  
The VA examiner noted that the Veteran served 2 to 3 years in 
combat, which he believed was not long enough to cause 
significant hearing loss.  He observed that hearing loss was 
not manifested in the Veteran's discharge examination, and no 
other examinations were done in early 20 years before the 
next audiogram a few years back.  

The Board also notes that the examiner opined that the 5 to 
10 dB differences between the entrance and discharge 
examinations do not constitute aggravation for VA purpose for 
it can even be due to intertester variability.  The VA 
examiner stated that it is an accepted fact in audiology that 
a 5 dB, up to 10 dB difference can be due to an intertester 
or inter facilty variability.  

Overall, the Board affords more weight to the April 2008 VA 
opinion than to the statements contained in Dr. Lagdao's 
opinion.  Among the factors for assessing the probative value 
of a medical opinion are the examiner's access to the claims 
file, and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, the 
VA examiner from April 2008 not only reviewed the Veteran's 
entrance and exit examinations, but also VA examinations from 
December 1998 and January 2002 in which post service 
audiological testing was administered.  Further, the VA 
examiner from April 2008 discussed why 
Dr. Lagdao's opinion in support of the Veteran's claim was 
not persuasive.  

The Board acknowledges the Veteran's statement received in 
June 2008 in which the Veteran asserted that the April 2008 
VA medical opinion was based on incorrect audiological 
testing results.  In support of his contention, he submitted 
a xerox copy of the February 1999 rating decision that 
reflects error on entrance audiological examination results, 
specifically at 4000 HZ.  However, after reviewing the April 
2008 VA examination, it appears to the Board that the 
February 1999 rating decision incorrectly reported certain 
threshold levels.  In comparing the results reported in the 
rating decision to the actual service records, the Board 
believes the RO erred by reading the threshold levels one 
Hertz level over from the actual service records.  The Board 
finds that the 2008 VA examiner did in fact rely on the 
actual results as reflected on both entrance and exit 
examination prior to rendering an opinion.   

In addition, post service treatment records show that the 
Veteran was first seen for complaints of hearing loss in 
December 1998, which is approximately 22 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Consequently, the one year presumption of service incurrrence 
for sensorineural hearing loss is not for application.

The Board acknowledges the Veteran's assertions that the 
currently diagnosed hearing loss was caused/aggravated by in-
service noise exposure, specifically from use of long arms 
and machine guns.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  

Based on the totality of the evidence, the Board finds that 
the Veteran's preexisting left ear hearing loss was not 
aggravated during service.  There is a persuasive medical 
opinion that the slight increase in threshold levels at two 
frequencies was an expected variance and not indicative of an 
increase in severity.  The Board is unable to conclude that 
there is a basis for finding that the left ear hearing loss 
was aggravated during service.  The Board is also compelled 
to find that right ear hearing loss was not manifested during 
service or for many years thereafter, and is otherwise not 
causally related to service, to include noise exposure during 
service. 

After review of the evidence currently of record, the Board 
is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination in this case.  38 
U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's hearing loss claim.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  To 
this extent, the appeal is granted.

Entitlement to service connection for left ear hearing loss 
is not warranted.  Entitlement to service connection for 
right ear hearing loss is not warranted.  To this extent, the 
appeal is denied.




REMAND

Another issue before the Board involves whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for tinnitus.  The Board's 
reading of the March 2008 Joint Motion is that this issue 
must be returned to the RO for an examination and opinion as 
to causation.  

The other issue before the Board include entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  As the issue of 
TDIU is inextricably intertwined with the service connection 
issues on appeal, the RO should reconsider this issue after 
development and reconsideration of entitlement to service 
connection for tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of 
current tinnitus.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current tinnitus is 
related to service, to include noise 
exposure during service.

2.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
issues on appeal and determine whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for tinnitus and 
whether entitlement to TDIU is warranted.  
If the claims remain denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


